Title: To James Madison from Robert R. Livingston, 4 September 1804
From: Livingston, Robert R.
To: Madison, James


No. 114
Sir
Paris 4th September 1804
Since my last Mr d’Oubril has received an answer to the Note of the Emperor of Russia; this answer not only refuses all Satisfaction on the points raised by him, But recriminates in Strong terms & charges Alexander with having himself violated the Convention between the nations, in giving protection to the ennemies of France, & in taking possession of the Grecian Isles &c. In consequence of this, the charge des affairs has left Paris, it is not improbable that war will recommence in the Spring upon the Continent, Austria is unfriendly, but overawed by the vicinity & power of France, & will not I believe Stir, unless Some extraordinary circumstance Should increase her prospects of Success: She has been forced into a recognition of the new title, by Some very decisive measures of France, who was, I believe, determined not to wait an attack, or to leave to Austria the choice of circumstances.
It is not improbable that the Russian Emperor has taken the Step he has, with a view to get rid of a Treaty, which puts Some trammels on his designs Against the Porte: & that France has not Sought to avoid a war, which will give employment to her troops, & possibly open a way for her into Greece.
For our own affairs they Stand as they did; the Court being at Aix la Chapelle; nothing is doing in the line of business. The French Board will, in a few days, get thro’ all the American claims under the Treaty, & have in the progress of their examination detected So many fraudulent ones & others unsupported by vouchers that there is every reason to believe the twenty millions will Suffice for the payment of principal & interest.
As I presume Genl Armstrong must be here in a few days, & will be the bearer of the President’s Sentiments on the Subject, I think it best not to urge the Board further till his arrival, immediately after which I Shall commence my Journey to Germany & Italy. I have the honor to be Sir With the highest respect & esteem Your most Obt hum: Servt
Robt R Livingston
